Granger, J.
(dissenting). — I do not concur in the conclusion announced by the majority opinion, that the writ is not void for uncertainty. Under the recitals of the writ, the defendant in the injunction proceeding was enjoined from selling, etc., on “part of lot two.” The majority opinion holds that the writ would be violated by selling on any part of the lot. To so hold is by force of construction to make a part include the whole. This we are not authorized to do. It is a rule having the force of mathematical certainty that “ a part is not equal to the whole.” I think it plain, from the language of the writ, that it was not the intention to include in its operation all of the lot, which the record shows to embrace about twenty-eight acres, but only a part, and that part the court failed to designate. Such orders should be specific and certain, to justify the imposition of heavy penalties for violation. The writ itself should indicate to the party enjoined its very purpose, and then, if violated, the court should without hesitation impose the legal punishments. The majority opinion concedes that an officer with a writ of abatement for a nuisance, with the recitals so indefinite, could not execute it, because he could not determine the building or place intended. I think it just as indefinite as to the *134person required to observe the writ; he cannot determine the building or place intended. It is said that in this case the principal office of the writ was to prohibit the doing of certain specified acts, and that in that respect there was no uncertainty. That is true, but the writ went further, and fixed the restraint as to part of a lot; plainly indicating thereby that it did not mean the whole. The writ is exactly as plain a guide for the officer as for the party restrained. It should be kept in mind that this is not a proceeding to punish for the sale of liquors in violation of the general statutes, but for selling in violation of the orders of the court, and no punishment can be imposed in such a proceeding, unless such orders have been violated. If this is the rule to be applied in this case, it must be applied in others, when the act charged as a contempt would not otherwise be an offense. Let us suppose that A. and B. are owners of distinct parts of lot two, and at B.’s instance A. is sought to be enjoined from cutting timber on B.’s part; and the writ, as in this case, commands him not to cut timber on part of said lot, and he afterwards cuts timber on his own, could the court, upon complaint, say he was restrained from cutting on any part, and adjudge him in contempt? If the restraint was actually as to the whole lot, he could be punished. But I do not think, in such a case, the court would so hold. The cases may differ as to sentiment, but they do not in principle. I think the writ too indefinite to be enforced, and that the plaintiff should be discharged.
Robinson, J., concurs in this conclusion.